DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/21 has been entered.
 
3.	Applicant cancelled claims 12 and 18.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worthington et al. (Pub. No. US 2002/0176342) (hereinafter Worthington).
	
As per claims 1, 19 and 20, Worthington teaches an input, and a trigger unit (see paragraphs [0038]-[0044]), wherein the input is configured to receive an input signal, and wherein the trigger unit is configured to trigger according to a first trigger condition with respect to said input signal or according to at least one second trigger condition with respect to said input signal (see paragraphs [0040]-[0044] and [0060], “The signal processing system may further advantageously include a trigger detection circuit coupled to the analog-to -digital converter, the trigger detection circuit being operative to detect a particular time in relation to a time when the indicia data is present in the at least one information-carrying signal” (paragraph [0043]) “the plurality of analog signals including information therein that is indicative of investigational features on an optical disc assembly” (paragraph [0060])), wherein the trigger unit is configured to set the first trigger condition to a protocol data pattern, wherein the protocol data pattern comprises a preamble (i.e. ,binary bits, bit stream) (see paragraphs [0282], [0314]-[0316] and [0318]).
	As per claim 2, Worthington further teaches that the measurement device comprises or is a signal analyzer (see paragraphs [0040] and [0207]).
	As per claim 3, Worthington further teaches that the measurement device further comprises a digitizer, wherein the digitizer is configured to digitize the input signal, preferably received through the same input channel of the measurement device (see paragraph [0040]).
	
As per claim 4, Worthington further teaches that the measurement device further comprises an acquisition memory, wherein the acquisition memory is configured to store the digitized input signal (see paragraphs [0040] and [0046]).
	
As per claim 5, Worthington further teaches that the measurement device further comprises a detector, wherein the detector is configured to detect which of the first trigger condition and the at least one second trigger condition is met (see paragraph [0074], “the plurality of analog signals includes information therein that is indicative of investigational features on an optical disc assembly” and “the step of acquiring may include trigger mark signals indicative of a time period during which the investigational feature associated with the optical disc assembly is scanned by the photo detector circuit”).
	
As per claim 6, Worthington further teaches that the detector comprises or is a processor (see paragraph [0040]). 
	As per claims 7-10, Worthington further teaches that the detector is further configured to output the respective detection result to a display (see paragraphs [0065] and [0077]).
As per claim 11, Worthington further teaches that the input signal comprises protocol data (see paragraph [0207], “the audio output of the optical disc drive 140 (i.e., the audio signal) may be utilized, modified, or augmented to produce a sound when the interrogation beam of the drive encounters an investigational feature or attribute. For example, a disc may be pre-recorded with digital silence yet a sound is produced when the read beam "reads" or detects an investigational feature. In this manner, different investigational features may produce discernibly different sounds or tones”.

As per claims 13-17, Worthington further teaches that the trigger unit is configured to set the first trigger condition to a protocol data pattern (see paragraphs [0207] and [0391], “the audio output of the optical disc drive 140 (i.e., the audio signal) may be utilized, modified, or augmented to produce a sound when the interrogation beam of the drive encounters an investigational feature or attribute. For example, a disc may be pre-recorded with digital silence yet a sound is produced when the read beam "reads" or detects an investigational feature. In this manner, different investigational features may produce discernibly different sounds or tones”.

Response to Arguments
5.	Applicant's arguments filed 08/16/21 have been fully considered but they are not persuasive. 
Applicant argues that Worthington is silent with respect to the highly advantageous features that the first trigger condition is set to a protocol data pattern comprising a preamble.
The Examiner respectfully disagrees with the Applicant’s argument because Worthington teaches that the signal processor analyzes the bit stream and correlate the bit stream with the autocorrelation code being sought within the incoming bit stream. When the correlation processor encounters the autocorrelation code in the bit stream, the correlation function spikes up very high in relation to normal correlation values with the bit stream or autocorrelation code is considered to be the claimed preamble.

    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857